19-3674
United States v. Young

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT
ON ANY PARTY NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
4th day of November, two thousand twenty.

Present:
            DEBRA ANN LIVINGSTON,
                   Chief Judge,
            JOSÉ A. CABRANES,
            GERARD E. LYNCH,
                   Circuit Judges.
_____________________________________

UNITED STATES OF AMERICA,

                         Appellee,

                 v.                                                19-3674

KAREEM RASHAWN YOUNG,

                  Defendant-Appellant.
_____________________________________

For Defendant-Appellant:                  JOHN L. PERTICONE, Levene, Gouldin & Thompson,
                                          LLP, Vestal, NY.

For Appellee:                             RAJIT S. DOSANJH (Antoinette T. Bacon, Acting United
                                          States Attorney, on the brief), Assistant United States
                                          Attorney, Northern District of New York, Syracuse,
                                          NY.




                                                1
       Appeal from a judgment of the United States District Court for the Northern District of

New York (McAvoy, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court entered on November 5, 2019 is AFFIRMED.

       Defendant-Appellant Kareem Rashawn Young (“Young”) appeals from a judgment of

conviction entered in the United States District Court for the Northern District of New York

(McAvoy, J.) after a jury found him guilty of submitting a false claim for a tax refund in violation

of 18 U.S.C. § 287.   The district court sentenced Young to 36 months’ imprisonment and a three-

year term of supervised release.   We assume the parties’ familiarity with the underlying facts, the

procedural history of the case, and the issues on appeal.

       A. Sufficiency of the Evidence

       We review a defendant’s challenge to the sufficiency of the evidence de novo.         United

States v. Pizzonia, 577 F.3d 455, 462 (2d Cir. 2009).       “A defendant seeking to overturn a jury

verdict on sufficiency grounds bears a heavy burden.”        United States v. Anderson, 747 F.3d 51,

59 (2d Cir. 2014) (quotation marks omitted). When assessing a sufficiency challenge to a guilty

verdict, we review the evidence presented at trial in the light most supportive of the verdict,

resolving all reasonable inferences in favor of the government. United States v. Griffith, 284 F.3d
338, 348 (2d Cir. 2002); Anderson, 747 F.3d at 60.          We must “uphold the conviction ‘if any

rational trier of fact could have found the essential elements of the crime beyond a reasonable

doubt.’”   United States v. Aguilar, 585 F.3d 652, 656 (2d Cir. 2009) (quoting Jackson v. Virginia,

443 U.S. 307, 319 (1979) (emphasis in original)).

       Under 18 U.S.C. § 287, it is unlawful to “make[] or present[] to any person or officer in

the . . . service of the United States, or to any department or agency thereof, any claim upon or


                                                 2
against the United States, or any department or agency thereof, knowing such claim to be false,

fictitious, or fraudulent.” 18 U.S.C. § 287.    The scienter requirement for § 287 is “knowledge.”

United States v. Precision Med. Labs, Inc., 593 F.2d 434, 443 (2d Cir. 1978); see also United

States v. Clarke, 801 F.3d 824, 827-28 (7th Cir. 2015) (explaining that the government “need not

prove willfulness in a § 287 case . . . . The government need only prove that [the defendant] made

a claim upon the United States knowing that the claim was false.”); United States v. Hesser, 800
F.3d 1310, 1320 (11th Cir. 2015).     Section 287 “covers ‘situations [where] the defendant is using

fraudulent means to secure an unjustified monetary payment from the government.’”            United

States v. Williams, 529 Fed. App’x 6, 9 (2d Cir. 2013) (quoting United States v. McBride, 362 F.3d
360, 369 (6th Cir. 2004)).

       Young argues that the government’s evidence was not legally sufficient to prove that he

possessed the requisite mens rea for conviction: knowledge that the tax forms he submitted to the

government were false, fictitious, or fraudulent. After reviewing the record, we conclude that his

challenge is without merit. Young admitted that he prepared and filed his 2013 return himself.

On that return, Young claimed an income of $6,125,000 in 2013, though his total income for 2013

was actually $3,127.36.      Young also claimed to have had $6,125,000 withheld in federal taxes in

2013, when his actual federal withholding was $160.82.         Young does not argue that he ever

earned the six-million-dollar figure he claimed as income, or that the government actually withheld

that amount. See Clarke, 801 F.3d at 828 (finding knowledge where a tax return was “patently

false and utterly groundless” on its face). Young also acted dishonestly at a tax assistance center

he had consulted about his returns, initially denying that he had filed the tax forms that he did and

then feigning ignorance about the amounts that he had claimed.




                                                  3
       There was additional evidence presented at trial demonstrating that Young could not have

genuinely believed the sources on which he purported to rely in filing his claims.    For instance,

the letters Young received from an inmate friend prompting him to file the returns also suggested

that Young needed to take steps to ensure the claims “look[ed] more official” and didn’t attract

unnecessary attention. Moreover, the evidence at trial established that Young was told on several

occasions that his refund claims and the method behind them were false, fictitious, or fraudulent.

See Williams, 529 Fed. App’x at 9 (finding knowledge where the defendant conceded that he was

informed by multiple government officials that his refund claims were frivolous and where the

IRS sent the defendant letters informing him that the income and other amounts listed on his returns

were frivolous).   Young thus admitted receiving a letter from a target of his fraudulent claims,

the Broome County District Attorney, rejecting his claims as “fraudulent,” and advising him that

proceeding with the claims could result in liability. Young also admitted receiving a notice from

the Internal Revenue Service (“IRS”) informing him that his Form 1040 was frivolous.              A

representative of the local tax assistance center further told Young that the IRS had taken the

position that his tax returns were frivolous.   Young nonetheless attempted to enlist unwitting

private lawyers, a tax clinic, and the office of a member of Congress in pursuing his fraudulent

claims against the IRS.

          In sum, rational jurors, considering the evidence as a whole, were entitled to conclude

that Young did not submit and pursue his tax returns, seeking a refund, under a genuine belief that

these returns were legitimate.    The evidence presented at trial was more than sufficient to

establish beyond a reasonable doubt that Young filed tax claims for refunds with the IRS and that

he knew these claims were false, fictitious, or fraudulent. Accordingly, his sufficiency claim on

appeal is without merit.


                                                 4
       B. Motion for a New Trial

       “We review for abuse of discretion the district court’s denial of a motion for a new trial.”

United States v. Josephberg, 562 F.3d 478, 488 (2d Cir. 2009). Rule 33(a) of the Federal Rules

of Criminal Procedure provides that on “the defendant’s motion, the court may vacate any

judgment and grant a new trial if the interest of justice so requires.”   Fed. R. Crim. P. 33(a).   “In

determining whether to grant a Rule 33 motion, the ultimate test is whether letting a guilty verdict

stand would be a manifest injustice.” United States v. Walker, 974 F.3d 193, 208 (2d Cir. 2020)

(alteration and quotation marks omitted).

       The district court did not abuse its discretion in denying Young’s motion for a new trial.

The district court appropriately concluded that the jury’s decision did not reveal a miscarriage of

justice as the evidence presented at trial was more than sufficient to uphold Young’s conviction.

Based on the evidence, the jurors reasonably concluded that Young knew he sought a refund for

money he was not owed, using a scheme that he had hoped would work, but which called for him

to submit claims lacking any factual basis.    The jury could also have reasonably determined that

the sources on which Young purported to rely did not offer instructions for filing a legitimate

claim, but instead for how to obtain money from the government under false pretenses.         All told,

the evidence of Young’s guilt persuades us that no “manifest” injustice occurred. See United

States v. James, 712 F.3d 79, 108 (2d Cir. 2013).

                                           *       *       *

       We have considered Young’s remaining arguments and find them to be without merit.

Accordingly, we AFFIRM the judgment of the district court.

                                                       FOR THE COURT:
                                                       Catherine O’Hagan Wolfe, Clerk




                                                   5